EXHIBIT 10.1
AMENDMENT NO. 2 TO LOAN AGREEMENT
     This Amendment No. 2 to Loan Agreement (this “Amendment”), dated as of
November 19, 2008, by and among Professional Veterinary Products, Ltd., a
Nebraska corporation (“PVPL”), ProConn, LLC, a Nebraska limited liability
company (“ProConn”), Exact Logistics, LLC, a Nebraska limited liability company
(“Exact”, together with PVPL and ProConn, collectively and individually herein
referred as “Borrower”), and First National Bank of Omaha, a national banking
association (“Lender”).
RECITALS
     I. Borrower and Lender entered into a Loan Agreement dated as of
November 14, 2006, as amended (the “Loan Agreement”).
     II. Capitalized terms used herein which are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement.
     III. Borrower has requested that certain terms and conditions of the Loan
Agreement be amended to facilitate Borrower’s entry into an interest rate swap
transaction with Lender.
     Accordingly, in consideration of the Recitals and the terms and conditions
herein set forth, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower and Lender hereby agree as
follows:
     1. Section 1.2 of the Loan Agreement is hereby amended by deleting the
definition of “LIBOR Rate” in its entirety and substituting the following
definition in its place:
     “LIBOR Rate” means the London interbank offered rate for an interest period
of one (1) month appearing on the Bloomberg Finance, L.P. rate sheets (or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided by such service, as determined by Lender
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two (2) London Banking Days prior to the date such rate
shall be adjusted hereunder. In the event that such rate is not available for
any reason, then the LIBOR Rate shall be the rate at which dollar deposits for a
maturity comparable to one (1) month are offered by the principal London office
of any major bank in immediately available funds in the London interbank market
at approximately 11:00 a.m., London time, two (2) London Banking Days prior to
the date such rate shall be adjusted hereunder. The LIBOR Rate shall be adjusted
hereunder on the first (1st) London Banking Day of each calendar month.

 



--------------------------------------------------------------------------------



 



     2. Section 1.2 of the Loan Agreement is hereby amended by adding the
following definitions in alphabetical order:
     “London Banking Day” means any day (other than a Saturday or Sunday) on
which commercial banks are open for business in London, England.
     “Swap Obligations” means the obligations of Borrower pursuant to any
arrangement with Lender, whereby, directly or indirectly, Borrower is entitled
to receive from time to time periodic payments calculated by applying either a
floating or a fixed rate of interest on a stated notional amount in exchange for
periodic payments made to Lender calculated by applying a fixed or a floating
rate of interest on the same notional amount and shall include, without
limitation, interest rate swaps, caps, floors, collars and similar agreements.
     3. Section 2.1.1 of the Loan Agreement is hereby amended by deleting such
section in its entirety and substituting the following section in its place:
          Section 2.1.1 Interest Rate and Payments. The principal amount of the
Advances outstanding from time to time on the Revolving Loan shall bear interest
(computed on the basis of actual days elapsed in a 360-day year) at a variable
rate, reset monthly, equal to the LIBOR Rate as determined by Lender plus
(a) 1.25% per annum when the Cash Flow Leverage Ratio is less than or equal to
3.00 to 1.00 (as set forth in the compliance certificate delivered to Lender
pursuant to Section 5.1(b)) or (b) 1.50% per annum when the Cash Flow Leverage
Ratio is more than 3.00 to 1.00 (as set forth in the compliance certificate
delivered to Lender pursuant to Section 5.1(b)). Upon an Event of Default, the
Revolving Loan shall bear interest at the LIBOR Rate as determined by Lender
plus 7.50% per annum (the “Default Rate”); provided, however, that in any event
no rate change shall be put into effect which would result in a rate greater
than the highest rate permitted by law. Interest accruing on the principal
balance of the Advances outstanding from time to time shall be payable in
arrears on the first day of each month and on the Termination Date. Borrower
agrees that Lender may at any time or from time to time, without the request by
Borrower, make an Advance to Borrower, or apply the proceeds of any Advance, for
the purpose of paying all such interest when due.
     4. Section 2.5 of the Loan Agreement is hereby amended by deleting such
section in its entirety and substituting the following section in its place:
          Section 2.5 Payment on Non-Business Days. Whenever any payment to be
made hereunder or under any of the Notes shall be stated to be due on a
Saturday, Sunday or a holiday for banks under the laws of the State of Nebraska
or the United States, such payment may be made on the next succeeding bank
business day.
     5. Section 7.1 of the Loan Agreement is hereby amended by deleting
paragraph (c) in its entirety and substituting the following paragraph (c) in
its place:

2



--------------------------------------------------------------------------------



 



          (c) if Borrower shall default in or fail to observe or perform any
term, covenant or condition contained in any of the Collateral Agreements or any
other existing or future agreement or obligation between or among Borrower and
Lender that is in any way related to this Agreement including, without
limitation, the Swap Obligations, in each case, after the applicable notice
and/or grace period, if any;
     6. Continuing Validity of Loan Documents. Borrower hereby (a) reaffirms and
admits the validity and enforceability of the Loan Agreement, each related
document and all of the obligations of the Borrower thereunder, (b) agrees and
admits that no Borrower has any defenses to or offsets against any such
obligations and (c) certifies that, immediately after giving effect to this
Amendment, (i) no Event Default shall exist (or would exist with the passage of
time or giving of notice) and (ii) each of the representations and warranties
contained in the Loan Agreement and each related document shall be true and
correct with the same effect as though such representation and warranty had been
made on the date hereof, except to the extent such representation and warranty
specifically relates to an earlier date, in which case such representation and
warranty shall have been true and correct on and as of such earlier date.
     7. Limitations. In all other respect, the Loan Agreement and related
documents shall remain in full force and effect, and no amendment or waiver in
respect of any term or condition of the Loan Agreement or related documents
shall be deemed (i) to be an amendment or waiver in respect of any other term or
condition contained in the Loan Agreement or related documents or (ii) to
prejudice any right or rights of the Lender which it may now have or may have in
the future under or in connection with the Loan Agreement or related documents.
     8. Counterparts. This Amendment may be executed in counterpart all of
which, taken together, shall constitute one agreement.
     9. Governing Law. THIS AMENDMENT IS BEING EXECUTED AND DELIVERED IN, AND IS
INTENDED TO BE PERFORMED IN, THE STATE OF NEBRASKA, AND SHALL BE CONSTRUED AND
ENFORCEABLE IN ACCORDANCE WITH, AND BE GOVERNED BY, THE INTERNAL LAWS OF THE
STATE OF NEBRASKA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year first set forth above.

            Professional Veterinary Products, Ltd.,
a Nebraska corporation
      By:   /s/ Neal B. Soderquist        Neal B. Soderquist, its Chief
Financial Officer                ProConn, LLC,
By:  Professional Veterinary Products, Ltd.,
a Nebraska corporation,
its Manager and sole Member
      By:   /s/ Neal B. Soderquist         Neal B. Soderquist, its Chief
Financial Officer             

            Exact Logistics, LLC,
a Nebraska limited liability company
By:  Professional Veterinary Products, Ltd.,
a Nebraska corporation,
its Manager and sole Member
      By:   /s/ Neal B. Soderquist         Neal B. Soderquist, its Chief
Financial Officer                     First National Bank of Omaha,
     a national banking association
          By:   /s/ Donald L. Erikson         Donald L. Erikson, Vice President 
           

4